Title: Gentlemen at Nantes to the American Commissioners, 28 January 1779: résumé
From: Gentlemen at Nantes
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 28, 1779: The memorial from the undersigned American gentlemen, merchants and commanders of vessels at Nantes, shows that merchants now incur an inconceivable expense in outfitting their vessels, many of which may not sail because of the unjust conduct of the seamen and lack of an official to arbitrate disputes between American captains and sailors. Seamen are encouraging one another to leave their vessels, taking their two months’ advance, and enter French service. The memorialists have applied to the Commissary of Marine who, though full of zeal, had no jurisdiction and referred them to you, as did Schweighauser. According to the 29th article of the Treaty of Amity and Commerce, consuls and agents are to be appointed in each port. They request your Honors to appoint consuls and to invest someone with the power to arbitrate these cases. They refer you to the enclosed case of Josiah Darrell.>
